DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Feb. 9, 2022 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiina et al. (US 2007/0102228).
Shiina discloses and shows a drive mechanism, comprising: 
a drive shaft (3) having a threaded portion; 
a bearing (8) to facilitate rotation of the drive shaft, the bearing being configured to support the drive shaft and interface with a first structure (5); and 
a drive member (4) engaged with the threaded portion of the drive shaft and configured to be fixed to a second structure (62) to facilitate (rotational) translation relative to the threaded portion upon rotation of the drive shaft, 
wherein an angle of misalignment of the bearing compensates for drive shaft rotational misalignment (this is typical of bearings as described at para. 0025 of the specification as filed), and 
wherein a position of the drive member is adjustable upon assembly to compensate for drive axis translational misalignment (this, too, is typical of gearing upon assembly).
Note: the claim limitation, “a position of the drive member is adjustable upon assembly to compensate for drive axis translational misalignment” renders the claim as a product-by-process claim.  Therefore, the product covered by the claim is not expressly limited by the process steps set forth in the claim.  The product maybe limited by elements that can be implied from the steps.
Regarding claim 2, the drive mechanism further comprises a backlash compensation mechanism (Fig. 6, item 120, for example).
Regarding claim 3, the drive mechanism further comprises: 
a second bearing (7) configured to interface with the first structure (5) proximate the first bearing (proximate being a relative term, the second bearing is proximate in that it is close to the first bearing and on the other side of the threaded portion of the drive shaft), the second bearing having clearance for the drive shaft extending therethrough (being that the shaft is placed within the second bearing, there is clearly some sort of clearance); and 
a spring (121) configured to act on an inner race of the second bearing to facilitate preload of the first and second bearings.
Regarding claim 4, the first structure comprises a fixed support of a relative translation system, and wherein the second structure comprises a translatable member of the relative translation system (rack and pinion system, not shown, see para. 0067).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658



/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658